DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-18 and 20-27 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1, 4-18 and 20-27 are stated below.
Regarding independent Claims 1, 17 and 23, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “processing the wireless signals received by the antennas to measure locations of electronic devices that originate the wireless signals; allowing a first electronic device to communicate on the computer network via the antennas in response to a measured location of the first electronic device falling within a predefined physical region relative to the antennas; and blocking a second electronic device from communicating on the computer network via the antennas in response to a measured location of the second electronic device falling outside the predefined physical region relative to the antennas, wherein the electronic system further includes a base station coupled to the antennas and to a router coupled to the computer network, the base station operating on a per-packet basis selectively (i) to pass network packets received from the antennas to the router in response to a source of the packets falling within the predetermined physical region and (ii) to block network packets received from the antennas from reaching the router and therefore from reaching the computer network in response to the source of the packets falling outside the predetermined physical region, wherein each of the multiple antennas is coupled to a respective antenna circuit, wherein the wireless signals convey network packets, and wherein the method further comprises: measuring, by each antenna circuit, a TOA (Time of Arrival) of each of multiple network packets as received by the antenna coupled to that antenna circuit; and arranging, by the base station, network packets recovered by the antenna circuits into respective packet groups based at least in part on 
The dependent claims 4-16, 27, 18, 20-22 and 24-26 are allowable due to its dependence on independent claims 1, 17 and 23 respectively.

The closest prior art made of record are:
Roese et al. (US2008/0155094) teaches method and system for location discovery in a data network. Receiving, at a first device, connection information from a neighboring network device and determining a physical location of the first device based on the connection information.  Associating a level of trust with the physical location based on the neighboring network device.  
Segal et al. (US2015/0020188) teaches method and system for controlling packet traffic from other hosts on a network.  A gateway host sends spoof packets to one or more of the other hosts, rendering them as controlled hosts.  Each controlled host, having received the spoof packets, sends network packets for an intended destination, which are intercepted by the gateway host.  The spoof packets have caused reconfiguration of the packet routing by the controlled host, such that network packets are rerouted upon their being sent from the controlled host.  The gateway host renders a decision on the network packet traffic. 
Taubenheim et al. (US2006/0143292) teaches method and system for location-n-based network access.  When a candidate node wishes to join a network, network access is either allowed or denied based on the candidate node's physical location.  A plurality of nodes associated with the network aide in locating the candidate node.  Once located, a decision is made to either allow or deny network access based on the candidate node's physical location. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495